DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-11, Park et al. (U. S. Patent No. 10,258,307 B2) disclosed a radiography apparatus that comprises: 
a radiation detector (600) that generates and outputs image data representing a radiographic image corresponding to emitted radiation, and up and down directions of the radiation detector are set in an advance with respect to top and bottom directions of the radiographic image; 
a housing that accommodates the radiation detector; 
a direction detector (610) that detects at least one direction of the up or down directions of the radiation detector (column 28, line 51 - column 32, line 44); and
a light source (640) that is provided in the housing (column 32, lines 45-61). 
However, the prior art failed to disclose or fairly suggested that the radiography apparatus further comprises:


With respect to claim 12, Park et al. (U. S. Patent No. 10,258,307 B2) disclosed a radiography method that comprises: 
detecting by a detection unit (640) at least one direction of up and down directions of a radiation detector that generates and outputs image data representing a radiographic image corresponding to emitted radiation, and up and down directions of the radiation detector are set in an advance with respect to top and bottom directions of the radiographic image (column 28, line 51 - column 32, line 44).
However, the prior art failed to disclose or fairly suggested that the radiography method further comprises:
displaying the at least one direction of the up and down directions of the radiation detector detected by the detection unit on a display unit provided in a housing for accommodating BIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/MI/vdApplication No.: 16/568,790Docket No.: 1982-1119PUS1Reply to Office Action of September 17, 2021Page 7 of 10the radiation detector.

With respect to claim 13, Park et al. (U. S. Patent No. 10,258,307 B2) disclosed a non-transitory computer-readable storage-medium storing therein a radiography program that causes a computer to execute: 
detecting by a detection unit (640) at least one direction of up and down directions of a radiation detector that generates and outputs image data representing a 
However, the prior art failed to disclose or fairly suggested that the non-transitory computer-readable storage-medium storing therein a radiography program that further causes a computer to execute:
displaying the at least one direction of the up and down directions of the radiation detector detected by the detection unit on a display unit provided in a housing for accommodating the radiation detector.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Imamura et al. (U. S. Patent No. 10,806,412 B2) disclosed a radiography system and a method for operating a radiography system.
Kravis et al
Schwartz et al. (U. S. Patent No. 10,149,659 B1) disclosed an hand-held X-ray sensor with a gesture-activated wake function.
Fütterer et al. (U. S. Patent No. 10,100,974 B2) disclosed a stand with a device for a compensation of a distortion.
Kravis et al. (U. S. Patent No. 9,986,964 B2) disclosed an intraoral sensor comprising an accelerometer (518) and a magnetic-field sensor (520).
Lee (U. S. Patent No. 9,386,959 B2) disclosed an X-ray generator, an X-ray detector, and a method for taking X-ray images.
De Godzinsky et al. (U. S. Patent No. 9,314,217 B2) disclosed an imaging sensor (30) comprising an acceleration sensor (A1), a gyro sensor (G1), and a magnetic sensor (M1).
De Godzinsky et al. (U. S. Patent No. 9,314,216 B2) disclosed an imaging sensor (30) comprising an acceleration sensor (A1), a gyro sensor (G1), and a magnetic sensor (M1).
Kwak et al. (U. S. Patent No. 9,134,436 B2) disclosed an X-ray apparatus comprising an X-ray detector.
Kito et al. (U. S. Patent No. 7,545,914 B2) disclosed a radiation image-capturing system comprising a radiation detecting cassette having a first horizontal sensor (52), a first vertical sensor (54), and a first displacement sensor (56).
An English Translation of JP2012024387A by Patent Translate.
An English Translation of JP2003052677A by Patent Translate.
An English Translation of JP2003014848A by Patent Translate.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884